DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The objection to the drawings is withdrawn in view of the amendment filed 17 December 2020. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al. (US 2015/0196132 A1) in view of Kariya et al. (JP 08-014851 A).
Regarding claim 1, Duffy et al., herein Duffy, discloses a system (100) for simultaneously measuring indentation hardness properties, span properties, and 
Regarding claims 2, 4 and 5, Duffy discloses wherein the first and second indentation means (110A, 110B) are operable together (mattress-engaging pads 110A and 110B are operable together by actuator 112; fig. 1); wherein the first and second indentation means (110A, 110B) are operable together and are rigidly connected together so as to facilitate simultaneous operation (mattress-engaging pads 110A and 110B are rigidly connected together by cross-member 108 so as to facilitate simultaneous operation; fig. 1).
Duffy is silent on using a laser to project a laser line for mapping.
Kariya et al. teaches a non-contact recess measuring device (fig. 1) having a laser means (2) for projecting a laser line (laser through a slit) configured for mapping an amplitude, shape, and time-dependency of a recess (camera 3 photographs an image of object 10 exposed to slit laser light and image processing 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Duffy with the laser and camera arrangement of Kariya to more accurately obtain the information of a recess of an object (Kariya, Abstract, Purpose). In modifying the apparatus of Duffy with the laser mapping of Kariya, the resulting apparatus would project the laser line onto a surface of the mattress spanning between the first and second indentation means, to determine the conformity, or shape, of the mattress by mapping deflection of an unloaded region of the surface of the mattress, adjacent to a loaded region (Duffy, ¶ [0030]).
	Regarding method claims 6 and 7, the method steps thereof are met by the operation of the apparatus of Duffy in view of Kariya as set forth above.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al. (US 2015/0196132 A1) in view of Kariya et al. (JP 08-014851 A), and further in view of Janapol (US 3,195,347).
	Regarding claim 3, Duffy in view of Kariya disclose the invention as set forth above.
Duffy in view of Kariya are silent on the indentation means being operable independently of each other.
	Janapol teaches a mattress measuring system (fig. 1) wherein first and second indentation means (21, 22) are operable independently of each other (parts 21 and 22 may be raised and lowered to 
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Duffy in view of Kariya with the independently operable indentation means of Janapol to provide a mattress indentation test that more closely resembles the natural articulated positions of human body parts (Janapol, c. 3, ll. 21-24).
	
Response to Arguments
Applicant’s arguments with respect to independent claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIKA J VILLALUNA/Primary Examiner, Art Unit 2852